                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                    ABINGDON DIVISION

UNITED STATES OF AMERICA                            :
                                                    :
                 v.                                 :   Case No. 1:17-CR-00027
                                                    :
JOEL SMITHERS                                       :

                              MOTION TO SUPPRESS EVIDENCE

          The United States of America (“Government”), by counsel, hereby moves the Court to

suppress any evidence offered by the defendant at trial which has not been disclosed to the

Government in accordance with Federal Rules of Criminal Procedure 16(b) and 26.2. To date, the

defendant has made no disclosures to the Government. In support of this Motion, the Government

states:

          1. On June 28, 2018, a letter (copy attached as Exhibit A) was sent to Donald Williams,
             Jr., counsel for defendant, which enclosed initial discovery materials per his request.
             The letter advised defense counsel that the discovery disclosure constituted a request
             as set forth in Federal Rule of Criminal Procedure 16.

          2. Additional discovery materials were provided to defense counsel on October 30, 2018
             and March 14, 2019.

          3. The letter marked as Exhibit A made the following request pertaining to the
             Government’s request for disclosure of items to which it is entitled:

                        Please note that by this letter the United States
                        requests disclosure of all items to which it is entitled
                        under Federal Rules of Criminal Procedure 16 and
                        26.2.

          WHEREFORE, the Government moves the Court to enter an order granting this Motion to

Suppress Evidence.




                                                                                        Page 1 of 2

Case 1:17-cr-00027-JPJ-PMS Document 99 Filed 03/20/19 Page 1 of 2 Pageid#: 264
                                                     Respectfully submitted,

                                                     THOMAS T. CULLEN
                                                     United States Attorney

                                                     s/ Zachary T. Lee
                                                     VSB No.: 47087
                                                     Assistant United States Attorney
                                                     U.S. Attorney’s Office
                                                     180 West Main Street, Suite B19
                                                     Abingdon, Virginia 24210
                                                     276-628-4161
                                                     276-628-7399 (fax)
                                                     E-Mail:USAVAW.ECFAbingdon@usdoj.gov


                              CERTIFICATE OF SERVICE

       I hereby certify that on March 20, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to counsel for defendant.


                                             s/ Zachary T. Lee
                                             Assistant United States Attorney




                                                                                        Page 2 of 2

Case 1:17-cr-00027-JPJ-PMS Document 99 Filed 03/20/19 Page 2 of 2 Pageid#: 265
